Title: To James Madison from Frederick Jacob Wichelhausen, 10 May 1806 (Abstract)
From: Wichelhausen, Frederick Jacob
To: Madison, James


                    § From Frederick Jacob Wichelhausen. 10 May 1806, Bremen. “I beg leave to confirm herewith the contents of my last Respects of the 2nd Ult; wherein I informed you of the extraordinary measures taken by the Government of Prussia against the commerce and navigation of Great Britain in the North of Germany. These measures have occasioned the most violent and hostile steps on the part of the british Government; not only the rivers Elbe, Weser, Ems and Trave have been declared in a state of blockade and all prussian vessels and property carried in and detained, but even an embargo is laid on the property of the Hanse Towns, and vessels sailing under the Flag of these Cities are likewise stopped and carried in.
                    “The greatest anxiety prevails amongst the commercial public of this city, and should England continue those measures for some time, the consequences will be most ruinous and disastrous to this City and Hamburg. Most serious and urgent applications have been made by the Senate of this City to the British Government to repeal a measure, which, in so far it concerns the Hanse Towns, will do very little injury to Prussia, but will occasion the entire ruin of these cities, which considering their weak situation and friendly relations with England, do by no means deserve a treatment of this kind. Even american vessels bound for Hamburg and Bremen are carried in and detained some time, although the rivers Eyder and Jahde are not blockaded, and consequently all vessels bound for these two Cities could proceed to these rivers and finish their voyages there, in the same manner as during the former blockade of the rivers Elbe and Weser. Two americans, the Ship General Eaton from Boston, and the Ship General Mercer from Baltimore, have arrived in the river Jahde, but several others are still detained in british ports; indeed this system of blockading neutral ports against neutral nations is very prejudicial to the commerce and navigation of the United States, and more so to that Country than to any other in Europe, on account of the long space of time which elapses before they can be informed of such a blockade having been published, consequently the Shipments made before that time from the United States are of a far greater number than from any european ports such voyages may therefore be considered as nearly lost, as the vessels and Cargoes by being prevented from reaching the port of their destination, not only lose the advantages of the just speculation of their Owners, but also suffer the heavy expences and charges which are generally imposed on them by being carried into England. Captn. Bowles and Captn. Miller of the above vessels, have made proper protests against the blockade of the Weser.
                    “I have now to acknowledge the receipt of the circular letters of the 1st. and 12th. July last year from your Department to the Consuls and Vice Consuls, which have been only delivered to me about 14 days ago by a traveller who received them from

the american Consul at Rotterdam; they contain the laws of the second Session of the eighth Congress. However before I reply to the Contents of these letters, I must remark, that I am still deprived of the Laws passed in the first Session of the 8th Congress; as they are perhaps gone with a vessel, which may have been lost, and as the letter accompanying the same might contain new instructions, I think it necessary to observe it, and to request the favor to transmit me another copy; in Baltimore a number of vessels are always cleared for this port, I therefore consider it the speediest and safest Channel for letters directed to me.
                    “I now proceed to reply to the above; I duly observe that vessels owned by naturalised persons, who have resided one year in their native, or two years in any other foreign Country, are not entitled to a register or Sea Letter, and that I have to withhold from them any Certificates which might designate the vessel as american property. I further observe the restriction which is to be made on the Law passed on the 28th Feby 1805, supplementary to the consular act, that three months extra wages for the Seamen are not to be demanded when a vessel is stranded or condemned as unfit for service, that however in every other case it must be paid, even if the Captain procures the men return passages on as good terms as they shipped for, which I should certainly have considered as sufficient to cancel their bond, and should in such cases probably not have refused my consent.
                    “When registered vessels are lost, condemned as not seaworthy, or sold to foreigners, I shall with the consent of the Captain, transmit the Register to the Treasury department, or in case of the Captain’s refusal communicate the circumstance.
                    “The Ship Charles of Boston, Captn. Thomas Kempton, which sailed from New York for this port, on or about the 11th day of Jany last, stranded on the Coast of Denmark, near Husum, and after the greatest part of the Cargo has been saved, the vessel has been condemned as sea unworthy; the Captain wishes to carry the register over himself, I therefore do not fail to inform you of this circumstance, to have recourse to the bond, in case this document should not be duly delivered.
                    “As the bond I have given on my appointment to the Consulate of the United States is now ten years old, and as it requires periodical renewals, I have given direction to several of my commercial Correspondents in the United States to sign the same, which will be done on receipt of this by my most respectable friends Messrs. LeRoy, Bayard & M’Evers in New York, or Messrs. William Patterson & Sons or Hackeman & Hoppe in Baltimore; my brother H. D. Wichelhausen, will take the charge over himself to arrange it as soon as possible.
                    “Respecting the transmission of Newspapers, pamphlets or other collection of facts on the subject of epidemical disorders and quarantaine regulations, I shall endeavor to select such of the great number of writings, which have been published in Germany some time ago on this subject, which might be useful and insteresting to the United States, not exceeding the annual expence of five dollars.
                    “I shall always consider it a particular duty to treat with difference and distinction the several members forming the Government of this small Republic, and never permit myself any expressions which might irritate or give cause to misunderstandings, and in case of inattention to my official applications, or an unsatisfactory result, I shall, agreeable to your instructions, confine myself in representing the circumstance to you, and wait your further Directions. I nevertheless flatter

myself that my conduct observed hitherto towards the public Authorities of this small Republic has received the approbation of Government, as till now not the least cause of dissatisfaction has been experienced, on the contrary I always keep on the most friendly terms with the members of the Government: the only difference I had is in common with the other Consuls of foreign Powers residing in the city, respecting the refusal of our privileges, which however does not influence the individuals, and which every Consul in my situation would have advanced and joined, I at the same time observe that no judicial jurisdiction belongs to my office, if not given by an express Law or stipulated by a treaty, which is not the case with this Government.
                    “I have taken due notice, that I am no further authorised to grant any Certificates to Citizens of the United States, purchasing foreign vessels in this city, and have not failed to make this publicly known, although hitherto I have not had an occasion to grant the same.”
                